ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/22 has been entered. 
Election/Restriction
Claims 1-12 and 26-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, line 9, “detecting an acoustic stimulus” is vague as it is unclear if the method requires delivering the acoustic stimulus, or if this could be just natural sound.  In addition, it is unclear if this is the same as the predetermined acoustic signal set forth in line 4.
In claim 13, the preamble is inconsistent with the claim body.  It is unclear who sensing signals with the middle ear sensor or delivering cochlear stimulation provides a “method of calibrating”.
In claim 14, line 2, “outputting a predetermined acoustic signal” is vague as claim 13 also uses a predetermined acoustic signal in line 4.  It is unclear if these two are the same elements or different.  If they are the same then “the predetermined…” should be used.  If they are different, then a modifier such as “a second predetermined acoustic signal” should be used. 
In claim 14, the claim is vague as claim 13 provides the electrical stimulation from the predetermined acoustic signal—which is the first input signal—but claim 14 also provides the middle ear sensor detecting the predetermined acoustic signal which was outputted in claim 14.  It is unclear how the method of calibrating uses both.
In claim 17, line 4, “a plurality of predetermined acoustic signals” is vague as claim 14 has a plurality of predetermined acoustic signals that have an increasing value.  It is unclear if these are the same or different. Similarly, line 11 has this problem.
In claims 22 and 24, “is provided” is in the passive voice and it is unclear if this is a positive method step recitation and being positively recited.  It is suggested to use active voice, such as “providing via an external speaker the first input signal” in order to positively recite a step of the method.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter not described in the original disclosure is  providing in claim 13 the electrical stimulation to the cochlea from the input signal—which is representative of the predetermined acoustic signal—then having claim 14 also provide the middle ear sensor detecting the predetermined acoustic signal which is being outputted in claim 14.  It is not clear that the original disclosure provides the method of calibrating using both the outputting of the acoustic stimulus to the middle ear sensor, and having the electrical stimulus being provided to the cochlea as the first input signal representative of the predetermined acoustic signal/stimulus, in combination with the other steps and functions in the claim(s).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 21, 24, and 25 are rejected under 35 U.S.C. 102a1 as being anticipated by Johnson et al (2011/0137180).  Johnson discloses the implanted signal processor (e.g. ICS 110, para. 43, figure 3 having a processor; or sound processor 104 which is implanted, para. 27, etc.) to receive an input signal representative of an acoustic signal (e.g. microphone changes acoustic/audio input for transmission to sound processor/ICS; para. 28, etc.) that provides a stimulation signal based on the input and transfer function (e.g. figures 2 and 3, paras. 29-30, 43-48, which necessarily requires a transfer function to generate the stimulation and steer the sound to the proper electrodes, etc.) and uses an implanted middle ear sensor to detect a stapedial reflex connected directly to the stapes (e.g. para. 34, etc.).  For claims 24 and 25, the external device is considered to be the personal computer fitting device in combination with the sound processor (e.g. figure 9, para. 72, etc.).  
For the new claim limitation of detecting an acoustic stimulus via the implanted middle ear sensor, it is noted that the claim does not state or positively recite a method step of transmitting the acoustic stimulus into the patient, but only that the sensor is capable of detecting the stimulus.  Since Johnson’s middle ear sensor does detect a stapedial reflex and is directly connected to the stapes, it necessarily will detect and sense an acoustic stimulus that is large enough to cause a stapedial reflex.
Claims 13 and 21 are rejected under 35 U.S.C. 102a1 as being anticipated by Beckerle et al (2013/0018216).  Beckerle disclose the use of a middle ear sensor to detect a stapedial reflex (e.g. paras. 36, 42, etc.) caused by an acoustic signal, for inputting an input signal, which is representative of a predetermined acoustic signal since the signal has not been positively recited and/or since it is predetermined to change the acoustic signal into an input signal to the processor, into an implanted signal processor to deliver electrical stimulation to the cochlea (e.g. figures 1, 2, 4, 6, 8, paras. 36, 37, 49, etc.) which necessarily uses a transfer function since the stimulation is delivered based on the received acoustic signal and sensed middle ear reflex signal.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-19 are rejected under 35 U.S.C. 103 as obvious over Johnson et al in view of Masaki et al (2014/0309712).  Johnson discloses the claimed invention, having a fitting system, and applying an electrical signal based on an audio/acoustic signal, but does not disclose the specific fitting method of applying an increasing acoustic signal with a different frequency over time, providing an electrical stimulation signal based on the acoustic signal, and sensing for the stapedial reflex of each acoustic signal to determine the intensity that causes the reflex, where the transfer function is updated based on the signal that causes the reflex.  Masaki discloses the use of an implanted signal processor (e.g. paras. 41, 55, claim 5, etc.) to receive a wireless signal representative of an acoustic signal from a tablet/pc/etc. (e.g. paras. 18, 51, 62, etc.) and provide stimulation based on the input signal and a transfer function (e.g. paras. 17, 2, abstract, etc.) where the stapedial reflex sensor can be on the contralateral side (e.g. para. 66, etc.).  Masaki discloses that the acoustic signal is increased and frequency is varied until a stapedius reflex is sensed (e.g. para. 18, 25, 26, 27, 37, 43, etc.) to update the transfer function (e.g. paras. 43, 44, etc.) to map a plurality of sound levels to electrode stimulation levels to fit the cochlear implant to the patient and determine the proper stimulation levels for the patient.
It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Johnson, with the specific fitting method of applying an increasing acoustic signal with a different frequency over time, providing an electrical stimulation signal based on the acoustic signal, and sensing for the stapedial reflex of each acoustic signal to determine the intensity that causes the reflex, where the transfer function is updated based on the signal that causes the reflex, as taught by Masaki, since it would provide the predictable results mapping a plurality of sound levels to electrode stimulation levels to fit the cochlear implant to the patient and determine the proper stimulation levels for the patient.
Claims 14-19 are rejected under 35 U.S.C. 103 as obvious over Beckerle et al in view of Masaki et al (2014/0309712).  Beckerle discloses the claimed invention, and applying an electrical signal based on an audio/acoustic signal, but does not disclose the specific method of applying an increasing acoustic signal with a different frequency over time, providing an electrical stimulation signal based on the acoustic signal, and sensing for the stapedial reflex of each acoustic signal to determine the intensity that causes the reflex, where the transfer function is updated based on the signal that causes the reflex.  Masaki discloses the use of an implanted signal processor (e.g. paras. 41, 55, claim 5, etc.) to receive a wireless signal representative of an acoustic signal from a tablet/pc/etc. (e.g. paras. 18, 51, 62, etc.) and provide stimulation based on the input signal and a transfer function (e.g. paras. 17, 2, abstract, etc.) where the stapedial reflex sensor can be on the contralateral side (e.g. para. 66, etc.).  Masaki discloses that the acoustic signal is increased and frequency is varied until a stapedius reflex is sensed (e.g. para. 18, 25, 26, 27, 37, 43, etc.) to update the transfer function (e.g. paras. 43, 44, etc.) to map a plurality of sound levels to electrode stimulation levels to fit the cochlear implant to the patient and determine the proper stimulation levels for the patient.
It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Beckerle, with the specific fitting method of applying an increasing acoustic signal with a different frequency over time, providing an electrical stimulation signal based on the acoustic signal, and sensing for the stapedial reflex of each acoustic signal to determine the intensity that causes the reflex, where the transfer function is updated based on the signal that causes the reflex, as taught by Masaki, since it would provide the predictable results mapping a plurality of sound levels to electrode stimulation levels to fit the cochlear implant to the patient and determine the proper stimulation levels for the patient.

Claims 20, 22 and 23 are rejected under 35 U.S.C. 103 as obvious over Johnson in view of Masaki (i.e. “modified Johnson”).  Modified Johnson discloses applying the acoustic sound signal and sensing the reflex and sensing the reflex in the second ear, but does not disclose using a second implanted processor on a second side of the wearer to receive the stapedial reflex signal and using an in-ear speaker to apply the acoustic signal.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed (and is admitted prior art as the applicant has not specifically pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to have modified the system and method as taught by modified Johnson, with using a second implanted processor on a second side of the wearer to receive the stapedial reflex signal and using an in-ear speaker to apply the acoustic signal, as is well known and common knowledge in the art, since it would provide the predictable results of a binaural/bilateral cochlear implant system providing better hearing and localization of sound while allowing one implant to process sense data while the other implant is processing and applying the stimulation signal to provide faster processing of data and providing a conventional way of easily relaying the sound signal to the patient’s ear to measure the stapedius reflex.
Claims 20, and 22-25 are rejected under 35 U.S.C. 103 as obvious over Beckerle in view of Masaki (i.e. “modified Beckerle”).  Modified Beckerle discloses applying the acoustic sound signal and sensing the reflex and sensing the reflex in the second ear, but does not disclose using a second implanted processor on a second side of the wearer to receive the stapedial reflex signal, using an in-ear speaker to apply the acoustic signal, and providing the first input signal via a wireless communication from an external laptop/pc.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by modified Beckerle, with using a second implanted processor on a second side of the wearer to receive the stapedial reflex signal, using an in-ear speaker to apply the acoustic signal, and providing the first input signal via a wireless communication from an external laptop/pc, as is well known and common knowledge in the art, since it would provide the predictable results of a binaural/bilateral cochlear implant system providing better hearing and localization of sound while allowing one implant to process sense data while the other implant is processing and applying the stimulation signal to provide faster processing of data, providing a conventional way of easily relaying the sound signal to the patient’s ear to measure the stapedius reflex, and allow a physician to use a wireless external device untethered to the patient, to fit the system to the patient to provide comfortable stimulation to the patient.
Conclusion
The prior art evidence made of record and not relied upon shows some of the well-known in the art elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        5/13/22